MEMORANDUM **
Ramon Ramirez-Macias, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision pretermitting his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.2006), we deny the petition for review.
Substantial evidence supports the agency’s determination that Ramirez-Macias did not meet the continuous physical presence requirement. See id. Ramirez-Macias was apprehended in 1994 and signed documents, provided in Spanish, giving up his right to a hearing and his right to apply for relief before an IJ, and agreeing to return to Mexico. See Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 974 (9th Cir.2003) (“[A]n alien who commits to departure in order to avoid deportation proceedings is not entitled to continue accruing presence.”); cf. Ibarra-Flores, 439 F.3d at 619-20.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.